Lumpkin, J.
Where it was proved that persons in possession of premises which they had entered without any claim of right “raised a terrible row, gathered up rocks,” ran off an agent who was demanding possession for another party who had the right of possession, threatened to split the agent’s head open, kept possession, and subsequently, when another agent of the same party came to demand possession, “reared and charged” and declared that they would yield possession to no one but the sheriff, and that if any one else got possession it would be over their dead bodies, there was certainly evidence to warrant a finding that the detainer was forcible. Judgment affirmed.